78 N.J. 308 (1978)
394 A.2d 354
ELIZABETH WESTPHAL, AS EXECUTRIX OF THE ESTATE OF WILLIAM WESTPHAL, DECEASED, AND ELIZABETH WESTPHAL, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
v.
LAWRENCE A. GUARINO, DEFENDANT, AND MURRAY WAGMAN, DOMINICK A. SCIALABBA AND STUART J. FRIEDMAN, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 16, 1978.
Decided October 31, 1978.
Mr. Robert P. McDonough argued the cause for appellants Scialabba and Friedman (Messrs. McDonough, Murray and Korn, attorneys).
Mr. John Zen Jackson argued the cause for appellant Wagman (Messrs. Shanley and Fisher, attorneys).
*309 Mr. Franklin M. Sachs argued the cause for respondents (Messrs. Podvey and Sachs, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 163 N.J. Super. 139.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.